Citation Nr: 1605771	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  14-23 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1996 to April 2004. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. The September 2012 rating decision granted service connection for hypertension but with a noncompensable rating.

A September 2012 rating decision denied the Veteran's claim for entitlement to service connection for sleep apnea with asthma, and in October 2012 the Veteran filed a Notice of Disagreement (NOD) of this rating decision. However, in a March 2014 rating decision the RO granted service connection at an evaluation of 50 percent disabling. Therefore, the benefit previously sought on appeal has been fully granted and the service connection issue is no longer before the Board. 

In August 2015, the Veteran testified at a video conference hearing at the RO in Lebanon, Pennsylvania, before the undersigned Veterans Law Judge sitting at the Central Office in Washington, DC. A transcript of the hearing is associated with the claim. 

The Board recognizes that the Veteran appeared to raise the issue of compensation for headaches as secondary to hypertension during his testimony at the August 2015 video conference hearing. The Veteran is advised that a claim for benefits must now be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is in receipt of a noncompensable initial disability rating for hypertension under 38 C.F.R. § 4.104, DC 7101. The Veteran contends that his hypertension warrants a compensable disability rating and that his hypertension has worsened, with increased medication needed. 

The Board remands this matter for treatment records to be associated with the claims file. At the August 2015 video conference hearing the Veteran testified that he saw Dr. Harburger beginning in 2001 for his hypertension and reportedly associated symptoms, such as chest pains. Furthermore, the Veteran testified that he has also been treated by Dr. Burgess for his hypertension. After a review of the record, it is apparent that treatment records from both Dr. Harburger and Dr. Burgess are absent from the claims file, yet pertain to this claim on appeal. Because the Veteran's entire history is reviewed when making disability evaluations, the record must be complete for such increased rating determinations to be made. See Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Therefore, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for an increased rating so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also remands this matter for the issuance of a supplemental statement of the case (SSOC). A statement of the case (SOC) was issued in March 2014. Since the issuance of the SOC, new VA treatment records have been added to the record, to include additional blood pressure measurements from July 2014 to April 2015. Such VA treatment records were submitted in July 2015, and although the Veteran submitted a waiver of jurisdiction in September 2015, such VA treatment records were not included in the waiver signed by the Veteran. Therefore, on remand, the RO should consider these additional VA treatment records in the SSOC. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit or authorize for release all outstanding private treatment records associated with his hypertension, to include records from Dr. Harburger from 2001 and Dr. Burgess.

Then, make appropriate efforts to obtain any records so authorized for release. All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

2. Ensure that any recent outstanding VA treatment records are associated with the file.

3. Following completion of the above directives, review the claims file to ensure compliance with this remand. 

4. Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal. If the benefit on appeal remains denied, furnish the Veteran and his representative with an SSOC, to include a review of all additional private and VA treatment records submitted since the March 2014 SOC, and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




